DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-16 of U.S. Application No. 16/463,095 filed on 05/22/2019 have been examined.
The amendment filed on 08/27/2021 has been entered and fully considered.
Terminal Disclaimer filed and approved on 08/27/2021.
Claims 1 and 4-5 have been amended.
Claims 17-32 have been newly added.
Claims 1-32 are pending in Instant Application.

Response to Arguments
In regards to the Double Patenting: Applicant’s filing of the Terminal Disclaimer has been approved on 08/27/2021. The previous Double Patenting has been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1-9 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-9 have been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s amendments and arguments with respect to claims 1-16 have been fully considered and are 
In regards to rejection under 35 U.S.C. § 102 (a)(2): Applicant’s amendments and arguments with respect to claims 1-9 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 (a)(2) to claims 1-9 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 10 and 13-16 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 10 and 13-16 have been withdrawn.

Allowable Subject Matter
Claims 1-32 are allowed over the prior art of record.
As per claims 1, 5, 10, 17, 21, and 25, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:	The prior art fails to explicitly teach or suggest or render obvious o sequentially selects, while the work vehicle is working in the work site and without predetermining all travel route elements for the work vehicle to travel the area to be worked, a next travel route element to be traveled on next, from among multiple mutually-parallel travel route elements, the multiple mutually-parallel travel route elements constituting a travel route that covers the area to be worked.
Claims 2-4 depend from claim 1, claims 6-9 depend from claim 5, claims 11-16 depend from claim 10, claims 18-20 depend from claim 17, claims 22-24 depend from claim 21, and claims 26-32 depend from claim 25 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662